Pursuant to Ind. Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before any
 court except for the purpose of
 establishing the defense of res judicata,                              Apr 28 2014, 9:30 am
 collateral estoppel, or the law of the case.




ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:
ADAM C. SQUILLER                                    GREGORY F. ZOELLER
Auburn, Indiana                                     Attorney General of Indiana

                                                    MONIKA PREKOPA TALBOT
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana



                              IN THE
                    COURT OF APPEALS OF INDIANA

CARL R. EVANOFF,                                    )
                                                    )
       Appellant-Defendant,                         )
                                                    )
           vs.                                      )      No. 17A04-1309-CR-445
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )

                     APPEAL FROM THE DEKALB SUPERIOR COURT
                          The Honorable Kevin P. Wallace, Judge
                             Cause No. 17D01-1208-FA-008


                                          April 28, 2014
                 MEMORANDUM DECISION – NOT FOR PUBLICATION

MATHIAS, Judge
       Carl Evanoff (“Evanoff”) pleaded guilty in DeKalb Superior Court to Class B

felony conspiracy to manufacture methamphetamine. Evanoff appeals the trial court’s

sentencing order and argues that his fifteen-year sentence is inappropriate in light of the

nature of the offense and the character of the offender.

       We affirm.

                                 Facts and Procedural History

       On August 15, 2012, Evanoff agreed to manufacture methamphetamine with a

confidential informant. In furtherance of that agreement, the confidential informant gave

Evanoff five boxes of Sudafed. Evanoff was subsequently charged with Class B felony

conspiracy to manufacture methamphetamine.1

       Evanoff agreed to plead guilty to that offense with sentencing left to the discretion

of the trial court.      After considering Evanoff’s significant criminal history, which

includes thirteen misdemeanor and eight felony convictions, the trial court ordered him to

serve fifteen years executed in the Department of Correction. Evanoff now appeals the

appropriateness of his sentence.

                                    Discussion and Decision

       Under Indiana Appellate Rule 7(B), we may “revise a sentence authorized by

statute if, after due consideration of the trial court’s decision, the Court finds that the

sentence is inappropriate in light of the nature of the offense and the character of the

offender.” Although we may review and revise a sentence, “[t]he principal role of


1
 Evanoff was also charged with Class D felony driving while suspended as an habitual traffic violator,
which charge was dismissed pursuant to the plea agreement.
                                                  2
appellate review should be to attempt to leaven the outliers, and identify some guiding

principles for trial courts and those charged with improvement of the sentencing statutes,

but not to achieve a perceived ‘correct’ result in each case.” Cardwell v. State, 895

N.E.2d 1219, 1225 (Ind. 2008). We must give “deference to a trial court’s sentencing

decision, both because Rule 7(B) requires us to give due consideration to that decision

and because we understand and recognize the unique perspective a trial court brings to its

sentencing decisions.” Trainor v. State, 950 N.E.2d 352, 355–56 (Ind. Ct. App. 2011),

trans. denied (quoting Stewart v. State, 866 N.E.2d 858, 866 (Ind. Ct. App. 2007))

(internal quotation marks omitted).

      When we review the appropriateness of a sentence, we consider “the culpability of

the defendant, the severity of the crime, the damage done to others, and myriad other

factors that come to light in a given case.” Cardwell, 895 N.E.2d at 1224. The defendant

has the “burden to persuade us that the sentence imposed by the trial court is

inappropriate.” Shell v. State, 927 N.E.2d 413, 422 (Ind. Ct. App. 2010).

      The trial court ordered Evanoff to serve a fifteen-year sentence, which is five years

less than the maximum twenty years that can be imposed for a Class B felony conviction.

See Ind. Code § 35-50-2-6 (“A person who commits a Class B felony . . . shall be

imprisoned for a fixed term of between six (6) and twenty (20) years, with the advisory

sentence being ten (10) years”).

      The circumstances surrounding Evanoff’s offense do not support a sentence close

to the maximum allowable sentence. Evanoff agreed to manufacture methamphetamine

and received five boxes of Sudafed from the confidential informant to aid him in

                                            3
manufacturing methamphetamine. However, no methamphetamine was made and no

individual was harmed by Evanoff’s commission of the offense.

       However, the fifteen-year sentence is not inappropriate in light of the nature of the

offender. Thirty-three-year-old Evanoff has three juvenile delinquency adjudications,

thirteen misdemeanor convictions, and eight felony convictions.           His misdemeanor

convictions include criminal mischief, invasion of privacy, and five battery offenses.

Evanoff was convicted of two counts of Class D felony theft under separate cause

numbers in 1999, Class D felony intimidation in 2002, carrying a concealed weapon (a

fourth degree felony in Ohio) in 2003, Class C felony possession of methamphetamine in

2006, Class D felony possession of a controlled substance and illegal drug lab in 2007,

and Class D felony receiving stolen property also in 2007. In addition, Evanoff’s record

consists of multiple probation and parole violations, and his probation was revoked on the

2006 Class C felony possession of methamphetamine offense.

       After reviewing Evanoff’s criminal history, the trial court rightly observed that

“[t]hroughout his life, [Evanoff] hasn’t abided by the law.” Tr. p. 70. Evanoff has been

incarcerated for a significant portion of his adult life and has not demonstrated

rehabilitation from incarceration.

       For all of these reasons, we conclude that Evanoff’s fifteen-year sentence is not

inappropriate in light of the nature of the offense and the character of the offender.

       Affirmed.

FRIEDLANDER, J., and PYLE, J., concur.



                                              4